Per Curiam.

“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach. * * *” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
After an examination and review of the record in this cause, this court concurs with the findings of fact and ree*65oinmendation of the board of commissioners, and respondr ent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., coneur.